Martin, J.
The plaintiffs and appellants have placed this case before us, on the following assignment of errors : That the confession of judgment by the defendant, recognizes the vendor’s privilege, in favor of the plaintiffs, on “ twenty mules and two mares,” whereas the judgment entered up, by reason of such confession, erroneously recognizes the vendor’s privilege on “ twenty mares and two mules.” The error is apparent on the face of the record.
It is, therefore, ordered, that the judgment be annulled, and reversed ; and that the plaintiffs recover from the defendant the sum of two thousand two hundred dollars, with interest at the rate of ten per cent per annum, from 1st of March, 1840, with the vendor’s *246privilege on twenty mules and two mares in the defendant’s possession, which are to be sold accordingly, with costs in both courts.
Iiyams, for the appellants,
submitted the case without argument.
No counsel appeared for the defendant. •